Citation Nr: 1025888	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for memory difficulties and 
cognitive impairment.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for bleeding ulcers and 
gastroesophageal reflux disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the Portland, 
Oregon regional office (RO) of the Department of Veterans Affairs 
(VA).  The rating decision denied the Veteran's claims.

The Board observes that the Veteran's claims were certified to 
the Board including a claim of entitlement to service connection 
for residuals of an in-service head injury.  However, as the 
residuals claimed by the Veteran are, per his February 2010 
hearing testimony, encompassed by his claims of entitlement to 
service connection for  memory/cognitive difficulties, a mental 
disorder, migraine headaches, a neck disability, and a back 
disability, the Board finds that the claim of entitlement to 
service connection for residuals of a head injury is duplicative 
and not a distinct claim.  As such, it is not reflected on the 
title page. See 38 C.F.R. § 19.35 (2009) (noting that 
certification is for administrative purposes and does not serve 
to either confer or deprive the Board of jurisdiction of an 
issue).

In February 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Portland, Oregon.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes, as the Veteran observed at the February 2010 
hearing, that another Veteran's records were present in his 
claims file.  The Board has carefully reviewed the claims file, 
removed and redirected those misfiled documents in accordance 
with operating procedures, and assures the Veteran that those 
records will not be considered in any future opinion.

The Board also observes that the Veteran has not been notified as 
to how VA assigns disability ratings and effective dates (as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  As 
the claims on appeal are being remanded for further development, 
the RO should send a letter inviting the Veteran to submit any 
evidence not yet associated with the claims file and informing 
him as to disability ratings and effective dates, in compliance 
with Dingess.

The Veteran was afforded a general VA examination in March 2005.  
However, the purpose of this examination was to determine the 
Veteran's eligibility for a non-service-connected disability 
pension and the examiner stated that no claims files were 
available for review.  

VA has a duty to provide medical examinations conducted by 
medical professionals with full access to, and review of, a 
veteran's claims folder.  Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995).  Further, under the duty to assist, a medical 
examination or medical opinion is necessary if the record 
contains competent medical evidence of a currently diagnosed 
disability and evidence that a disability may be associated with 
an established in-service event.  38 C.F.R. § 3.159(c)(4) (2009); 
see Charles v. Principi, 16 Vet. App. 370 (2002).  





The Veteran has presented evidence that each of the claimed 
disabilities may be related to his active duty service:

Mental Disorder

Service treatment records reflect that the Veteran was evaluated 
as normal the time of his enlistment, but, during service, 
received mental health treatment.  Specifically, in November 
1970, he was treated for, and diagnosed with, depression 
secondary to a personality disorder.  Due to this diagnosis, the 
Veteran was recommended, but not accepted, for administrative 
discharge.  December 1970 in-service mental health treatment 
notes state that the Veteran was unable to adapt to military 
life.  The mental disorder diagnosis is again reflected on the 
report of his January 1971 separation examination.

The Veteran's post-service treatment records reflect current 
diagnoses of depression, anxiety, social phobia, and attention 
deficit disorder.  The Veteran has alleged that he has 
experienced mental problems ever since service, but a private 
March 2002 treatment note reflects that he began experiencing 
depression in 2001.  Although the Veteran has received numerous 
private and VA psychiatric examinations for treatment purposes, 
he has not been afforded an examination to determine whether his 
mental disorder was incurred during, or aggravated by, his active 
duty service. 

Memory Difficulties and Cognitive Impairment

The Veteran contends that he experiences memory difficulties and 
cognitive impairment as the result of a head injury (being hit in 
the head with a pool cue) incurred during his active duty 
service.  Although his service treatment records do not reflect 
any treatment for a head injury, his January 1971 separation 
examination lists, as past medical history, a 1970 head injury 
described as resulting in a lacerated scalp.

Although the Veteran alleges that he has experienced continuity 
of cognitive symptoms since service, a January 1994 private 
treatment note observes that the Veteran complained of a six (6) 
week history of cognitive difficulties and stated that the 
condition began after he quit smoking.  An August 2006 VA mental 
health treatment note reflects that the Veteran reported his 
memory problems began during college.  

Treatment notes reflect that the Veteran does experience 
cognitive impairment, to include some memory difficulties, but he 
has not been afforded an examination to determine whether those 
conditions were incurred in, or aggravated by his military 
service.  

Migraine Headaches, Neck Disability, Back Disability

The Veteran contends that he also experiences migraine headaches, 
a neck disability, and a back disability as the result of a head 
injury (being hit in the head with a pool cue) during his active 
duty service.  In a March 2005 statement, the Veteran also 
alleged that he experienced a neck and back disability as the 
result of falling on ice.  During a May 2005 private medical 
examination, the Veteran stated that he had injured his neck 
twice - once in 1967 (prior to service) and once in 1979 (after 
service).

Service treatment records do not reveal any treatment for a head 
injury, but his January 1971 separation examination lists, as 
past medical history, a 1970 head injury described as resulting 
in a lacerated scalp.

Post-service treatment records reflect that the Veteran has been 
diagnosed with headaches as well as degeneration of the cervical 
and lumbar spine.  Given the above history, the origin of the 
Veteran's headaches, neck, and back conditions are not clear, but 
he has alleged experiencing continued symptoms since service.






Bleeding Ulcers and Gastroesophageal Reflux Disorder (GERD)

The Veteran has alleged that he has experienced ulcers and GERD 
since service and contended in multiple statements that these 
conditions began as a result of stress experienced during 
service.  The Board observes that he also alleged in a November 
2005 statement that he developed ulcers as the result of "taking 
a great deal of Excedrin" while in service in order to treat 
headaches.  Although he was not treated for any related 
gastrointestinal complaints during service, the Veteran did note 
on a self-report of medical history administered at the time of 
his separation that he experienced frequent indigestion.  

Post-service treatment records reflect, after 2003, ongoing 
treatment for heartburn/GERD as well as past treatment for 
ulcers.  No medical opinion has been provided as to the origin of 
these conditions, but a March 2005 VA treatment note states that 
the Veteran was, at that time, experiencing heartburn secondary 
to a proton pump inhibitor.

Hearing Loss and Tinnitus

The Veteran alleges experiencing current hearing loss and 
tinnitus as the result of in-service exposure to jet aircraft 
noises and turbine generators.  The Veteran's service records 
reflect that the Veteran did serve as an airman, but treatment 
records do not reflect any complaints of, or treatment for 
hearing impairment.  

However, the Board observes that the Veteran's hearing was 
evaluated as normal during his 1969 pre-induction examination 
(specifically, puretone thresholds of bilateral hearing were 
measured at zero at 500, 1000, 2000, and 4000 Hertz), but showed 
slight decrease at the time of his separation in 1971 
(specifically, puretone thresholds of bilateral hearing were 
measured at 15 at 500, 1000, 2000, 3000, 4000, 5000, and 6000 
Hertz).

An April 2003 private treatment note reflects that the Veteran 
complained of ringing in his ears.  A March 2005 VA treatment 
note states that his hearing is impaired by tinnitus.  The 
Veteran testified at the February 2010 hearing that he has 
experienced both hearing loss and tinnitus since service as the 
results of in-service noise exposure.

As the Veteran has not been afforded an examination to evaluate 
his claims of entitlement to service connection, but has 
presented evidence that the claimed disabilities may have begun 
during, or been aggravated by, service, the Board finds that an 
additional examination is warranted.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, 
treatment.  In so doing, the RO/AMC must 
ensure that its notice meets the 
requirements of Dingess (cited to above), 
particularly as to the assignment of 
disability ratings and effective dates.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  The RO/AMC must then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform him and provide him 
an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to obtain a medical 
opinion as to whether he currently 
experiences any of the following 
disabilities as the result of his active 
duty service: a mental disorder; headaches; 
a neck and/or back disability; ulcers and/or 
GERD; and hearing loss and/or tinnitus.  The 
following considerations will govern the 
examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
materials in the claims folder.

b.	After reviewing the claims file and 
examining the Veteran, the examiner 
must provide current findings and 
diagnoses of any current headache, 
mental, cervical, lumbar, 
gastrointestinal, or audiological 
disabilities.  The examiner also must 
provide an opinion as to the etiology 
of any such disability, specifying 
whether the disability began in, or was 
aggravated by, service and noting the 
Veteran's contentions of continuity of 
symptomatology and his allegations as 
to how each disability began (the 
examiner's attention is drawn to the 
contentions noted in the body of this 
text).  If the Veteran has alleged 
multiple, conflicting origins of a 
disability, the examiner must address 
the likelihood of each. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record, to 
specifically include, but not limited 
to: service treatment records, 
including the Veteran's self-report of 
medical history at time of separation 
from service; post-service private 
treatment records; and post-service VA 
treatment records.

d.	If the examiner is unable to render 
opinions without resort to speculation, 
he or she should explain why and so 
state. 

e.  Any necessary tests or studies 
must be conducted and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  

3.  After the above has been completed, 
the RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate responses 
to the specific opinions requested, it 
must be returned to the providing 
physician for corrective action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.  If the 
benefits sought remain denied, the Veteran 
and his counsel must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The RO/AMC's attention is called to the ruling in Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Holding that lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


